Citation Nr: 1139988	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

What evaluation is warranted for residuals of a right hip injury from August 30, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2007, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court granted a Joint Motion for Remand.  The case was remanded by the Board in March 2009, and later again denied by the Board in December 2010.  The Veteran again appealed to the Court, and June 2011, the Court granted a new Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion agreed that under regulations implementing the Veterans Claims Assistance Act of 2000 that VA failed to fulfill its duty to assist concerning certain records from Brockton Hospital.  Given the mandate of the Court further development is in order.

Further, the Board finds that in light of the time elapsed since the last VA examination that a new examination is in order.  Green v. Derwinski, 1 Vet. App. 121   (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated his right hip disorder since November 2003.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  The Board is particularly interested in securing November 2007 records from Brockton Hospital.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO must schedule the Veteran for an orthopedic examination, to be conducted by an orthopedist to determine the nature and extent of any right hip disorder.   All indicated tests must be accomplished to include range of motion studies, and repetitive motion studies.  The claims folder and a copy of this REMAND must be made  available to the examiner.  If the examiner finds that the appellant is unable to perform repetitive motion studies due to complaints of pain on the part of the appellant the examiner must address whether the appellant's refusal represents evidence of any additional functional impairment, or evidence of malingering.  

3.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  

4.  The Veteran is to be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011). 

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Thereafter, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




